Citation Nr: 0104094	
Decision Date: 02/09/01    Archive Date: 02/15/01

DOCKET NO.  99-06 720	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for post traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for bilateral hearing 
loss.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael F. Bradican, Counsel


INTRODUCTION

The veteran served on active duty from June 1966 to June 
1969.

This case arises before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of January 1999, 
from the Montgomery, Alabama, Regional Office (RO) of the 
Department of Veterans Affairs (VA).


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claim has been developed.

2.  The veteran is diagnosed with PTSD and his PTSD has been 
medically attributed to his service in Vietnam.

3.  The veteran's statements regarding his actions in Vietnam 
are credible and consistent with his assigned duties.


CONCLUSION OF LAW

Post-traumatic stress disorder was incurred during active 
military service.  38 U.S.C.A. §§ 1110, 5107 (West 1991 and 
Supp. 1999); 38 C.F.R. § 3.303 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection for post-traumatic stress disorder (PTSD) 
requires (1) medical evidence establishing an accepted 
diagnosis of the condition, (2) credible supporting evidence 
that the claimed inservice stressor actually occurred, and 
(3) a link, established by medical evidence, between current 
symptomatology and the claimed inservice stressor.  38 C.F.R. 
§ 3.304 (f) (1999).

A review of the pertinent evidence of record shows that the 
veteran served in Vietnam as an artillery crewman on an 8 
inch howitzer.  In an April 1998 VA Form 21-4138, Statement 
in Support of Claim, the veteran identified several stressors 
during his active service with the Marine Corps in Vietnam.  
As one of his stressors, the veteran identified rocket 
attacks which resulted in casualties in his unit.

The report of a VA PTSD examination, conducted in August 
1998, shows the veteran reporting that he saw a Sergeant 
Jones killed in a rocket attack.  On another occasion the 
veteran reported that he was riding in a convoy when a 
vehicle forward of his hit a mine, resulting in eleven 
casualties.  He also reported an incident involving the 
wounding of a Vietnamese civilian by artillery fire and his 
subsequent efforts to aid the victim.  A diagnosis of PTSD 
was entered.  The examiner noted that the veteran's current 
symptoms, along with his combat experiences in Vietnam, were 
consistent for a diagnosis of PTSD under either DSM-IIIR or 
DSM-IV.

In October 2000 the veteran provided credible testimony at 
his personal hearing regarding the stressful incidents which 
occurred during his tour in Vietnam.  The Board concludes 
that the objective evidence of record indicates that the 
veteran has PTSD that has been medically linked to his 
service in Vietnam.  The Board finds his statements and 
testimony regarding his stressors of exposure credible and 
consistent with his assigned duties as a field artilleryman.  
Accordingly, a grant of service connection for PTSD is in 
order.


ORDER

Service connection for post-traumatic stress disorder (PTSD) 
is granted, subject to the laws and regulations governing the 
payment of monetary benefits.



REMAND

The Board notes that the veteran's service personnel and 
medical records indicate that he served as an artillery 
crewman on an eight inch howitzer during his active service 
in the Marine Corps.  He has testified that during his 
service in Vietnam he was exposed to acoustical trauma, 
primarily the firing of artillery pieces, on an almost daily 
basis.  The veteran's service medical records indicate that 
he was given an audiometric examination on his entrance 
physical examination.  His hearing was judged to be normal at 
that time.  During active service he was seen on November 7, 
1967 for treatment of his ears.  He gave a history of 
standing near the gun when he heard a blast.  He noticed 
sharp pain in his right ear and felt some fluid come out.  
Examination showed his ear drum was reddened.  He was given 
penicillin, Actifed and a protective dressing.  Separation 
physical examination showed normal hearing, however, an 
audiometric examination was not conducted.  The veteran's 
hearing was judged to be 15/15 on whispered voice 
examination.

Private medical records indicate the veteran was first 
diagnosed with hearing loss in 1979.  VA examination, 
conducted in August 1998, shows moderate to severe 
sensorineural hearing loss in the right ear and mild to 
moderate sensorineural hearing loss in the left ear.  The 
Board concludes that a professional medical opinion would be 
useful in this case.  Given the veteran's military 
occupational specialty of artilleryman, and his service in 
Vietnam, and the nature of his separation physical 
examination versus the audiometric examination on entrance, 
the Board finds that an opinion from an audiologist would be 
helpful.  

Therefore this claim is REMANDED to the RO for the following:

The veteran's claims folder should be 
examined by a VA audiologist.  The 
examiner should be asked to provide a 
professional opinion regarding the 
likelihood that the veteran's currently 
diagnosed sensorineural hearing loss is 
causally related to his service as an 
artilleryman in the U.S. Marine Corps, 
with one year of active service in 
Vietnam on an eight inch howitzer.

Upon completion of the above described item the RO should 
review the veteran's claim for service connection for 
bilateral hearing loss.  If the determination remains adverse 
the RO should provide the veteran and his representative a 
supplemental statement of the case and adequate time to 
respond.  The claim should then be returned to the Board for 
further appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals



 



